Exhibit 10.14
AUTOBYTEL INC.
 
Inducement Stock Option Award Agreement
 
(Non-Qualified Stock Options)
 


THESE OPTIONS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE
BE ANY REASONABLE UNCERTAINTY OR GOOD FAITH  DISAGREEMENT BETWEEN THE COMPANY
AND OPTIONEE AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN OPTIONEE SHALL BE
REQUIRED TO DELIVER TO THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS, SELECTED BY OPTIONEE AND REASONABLY SATISFACTORY TO THE COMPANY) IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.
 
This Inducement Stock Option Award Agreement (“Agreement”) is entered into
effective as of the Grant Date set forth on the signature page to this Agreement
(“Grant Date”) by and between Autobytel Inc., a Delaware corporation
(“Company”), and the person set forth as Optionee on the signature page hereto
(“Optionee”).
 
Optionee has not previously been an employee or director of Company.  Company
has determined to offer employment to Optionee, and as an inducement material to
Optionee’s decision to accept such employment offer, Company determined to grant
Optionee the Options under the terms and conditions set forth herein.
 
This Agreement and the stock options granted hereby have not been granted
pursuant to Company’s 2014 Equity Incentive Plan (“Plan”), but certain
capitalized identified herein and not defined herein shall have the same
meanings as defined in the Plan.
 
1.           Grant of Options.  Subject to Optionee’s commencement of employment
with Company, Company hereby grants to Optionee non-qualified stock options
(“Options”) to purchase the number of shares of common stock of Company, par
value $0.001 per share, set forth on the signature page to this Agreement
(“Shares”), at the exercise price per Share set forth on the signature page to
this Agreement (“Exercise Price”).  The Options are not intended to qualify as
incentive stock options under Section 422 of the Code (as such term is defined
in the Plan).
 
2.           Term of Options.  Unless the Options terminate earlier pursuant to
the provisions of this Agreement, the Options shall expire on the seventh (7th)
anniversary of the Grant Date (“Option Expiration Date”).
 
3.           Vesting.  The Options shall become vested and exercisable in
accordance with the following vesting schedule:  (i) thirty-three and one-third
percent (33 1/3%) shall vest and become exercisable on the first anniversary
after the Grant Date; and (ii) one thirty-sixth (1/36th) shall vest and become
exercisable on each successive monthly anniversary thereafter for the following
twenty-four (24) months ending on the third anniversary of such vesting
commencement date.  No installments of the Options shall vest after Optionee’s
termination of employment for any reason.
 
4.           Exercise of Options.
 
(a)           Manner of Exercise.  To the extent vested, the Options may be
exercised, in whole or in part, by delivering written notice to Company in
accordance with Section 9(f) in such form as Company may require from time to
time, or at the direction of Company, through the procedures established with
Company’s third party option administration service.  Such notice shall specify
the number of Shares subject to the Options as to which the Options are being
exercised and shall be accompanied by full payment of the Exercise Price of such
Shares in a manner permitted under the terms of Section 5.5 of the Plan (as if
these Options had been granted under the Plan) (including same-day sales through
a broker), except that payment in whole or in part in a manner set forth in
clauses (ii), (iii) or (iv) of Section 5.5(b) of the Plan (as if these Options
had been granted under the Plan), may only be made with the consent of the
Committee (as such term is defined in the Plan).  The Options may be exercised
only in multiples of whole Shares, and no fractional Shares shall be issued.


   
 



 
-1-

--------------------------------------------------------------------------------

 
 
(b)           Issuance of Shares.  Upon exercise of the Options and payment of
the Exercise Price for the Shares as to which the Options are exercised and
satisfaction of all applicable tax withholding requirements, Company shall issue
to Optionee the applicable number of Shares in the form of fully paid and
nonassessable Shares.
 
(c)           Withholding.  No Shares will be issued on exercise of the Options
unless and until Optionee pays to Company, or makes satisfactory arrangements
with Company for payment of, any federal, state, local or foreign taxes required
by law to be withheld in respect of the exercise of the Options.  Optionee
hereby agrees that Company may withhold from Optionee’s wages or other
remuneration the applicable taxes.  At the discretion of Company, the applicable
taxes may be withheld in kind from the Shares otherwise deliverable to Optionee
on exercise of the Options, up to Optionee’s minimum required withholding rate
or such other rate determined by the Committee that will not trigger a negative
accounting impact.
 
d)           Compliance with Securities Trading Policy.  Shares issued upon
exercise of the Options may only be sold, pledged or otherwise transferred in
compliance with Company’s securities trading policies generally applicable to
officers, directors or employees of Company as long as Optionee is subject to
such securities trading policy.
 
(e)           Limitation on Number of Resales or Transfers of Shares.  The
number of Shares that may be resold or transferred to the public or through any
public securities trading market at any time may not exceed (i) for any one sale
or transfer order, twenty-five percent (25%) of the Average Daily Volume; and
(ii) for all sales or transfer volume in any calendar week, twenty-five percent
(25%) of the Weekly Volume.  For purposes of this Section 4(e), (i) “Average
Daily Volume” will be determined once at the beginning of each calendar quarter
for application during such quarter based on an averaging of the daily volume of
sales of Company Common Stock as reported by The NASDAQ Capital Market (provided
that if Company’s Common Stock is not then listed on The NASDAQ Capital Market,
as reported by such trading market on which the Common Stock is traded) for each
trading day over the 90-trading day period preceding such determination; and
(ii) “Average Weekly Volume” is calculated by multiplying the Average Daily
Volume by the number of trading days in the calendar week preceding the proposed
sale or transfer of Shares.
 
  5.           Termination of Options.
 
(a)           Termination Upon Expiration of Option Term.  The Options shall
terminate and expire in their entirety on the Option Expiration Date.  In no
event may Optionee exercise the Options after the Option Expiration Date, even
if the application of another provision of this Section 5 may result in an
extension of the exercise period for the Options beyond the Option Expiration
Date.
 
(b)           Termination of Employment.
 
(i)           Termination of Employment Other Than Due to Death, Disability or
Cause.
 
(1)           Optionee may exercise the vested portion of the Options for a
period of ninety (90) days (but in no event later than the Option Expiration
Date) following any termination of Optionee’s employment with Company, either by
Optionee or Company, other than in the event of a termination of Optionee’s
employment by Company for Cause, voluntary termination by Optionee without Good
Reason or by reason of Optionee’s death or Disability.  In the event the
termination of Optionee’s employment is by Company without Cause or by Optionee
for Good Reason, any unvested portion of the Options shall become immediately
and fully vested as of the date of such termination.
 
(2)           In the event of a voluntary termination of employment with Company
by Optionee without Good Reason, (i) unvested Options as of the date of
termination shall immediately terminate in their entirety and shall thereafter
not be exercisable to any extent whatsoever; and (ii) Optionee may exercise any
portion of the Options that are vested as of the date of termination for a
period of ninety (90) days (but in no event later than the Option Expiration
Date) following the date of termination.
 
(3)           For purposes of this Agreement, the terms “Cause” and “Good
Reason” shall have the meanings ascribed to them in that certain Severance
Benefits Agreement dated as of June 18, 2015 by and between Company and Optionee
(“Severance Agreement”).  To the extent Optionee is not entitled to exercise the
Options at the date of termination of employment, or if Optionee does not
exercise the Options within the time specified in this Agreement for
post-termination of employment exercises of the Options, the Options shall
terminate.


 
 
 



 
-2-

--------------------------------------------------------------------------------

 
 
                                        (i)           Termination of Employment
for Cause.  Upon the termination of Optionee’s employment by Company for Cause,
unless the Options have earlier terminated, the Options (whether vested or not)
shall immediately terminate in their entirety and shall thereafter not be
exercisable to any extent whatsoever; provided that Company, in its discretion,
may, by written notice to Optionee given as of the date of termination,
authorize Optionee to exercise any vested portion of the Options for a period of
up to thirty (30) days following Optionee’s termination of employment for Cause,
provided that in no event may Optionee exercise the Options beyond the Option
Expiration Date.
 
(iii)           Termination of Optionee’s Employment By Reason of Optionee’s
Death.  In the event Optionee’s employment is terminated by reason of Optionee’s
death, the Options, to the extent vested as of the date of termination, may be
exercised at any time within twelve (12) months following the date of
termination (but in no event later than the Option Expiration Date) by
Optionee’s executor or personal representative or the person to whom the Options
shall have been transferred by will or the laws of descent and distribution, but
only to the extent Optionee could exercise the Options at the date of
termination.
 
(iv)           Termination of Optionee’s Employment By Reason of Optionee’s
Disability.  In the event that Optionee ceases to be an employee by reason of
Optionee’s Disability, unless the Options have earlier terminated, Optionee (or
Optionee’s attorney-in-fact, conservator or other representative on behalf of
Optionee) may, but only within twelve (12) months from the date of such
termination of employment (and in no event later than the Option Expiration
Date), exercise the Options to the extent Optionee was otherwise entitled to
exercise the Options at the date of such termination of employment. For purposes
of this Agreement, “Disability” shall mean Optionee’s becoming “permanently and
totally disabled” within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Committee in its discretion.  The Committee may
require such proof of Disability as the Committee in its sole and absolute
discretion deems appropriate, and the Committee’s determination as to whether
Optionee has incurred a Disability shall be final and binding on all parties
concerned.
 
(c)          Change in Control.  In the event of a Change in Control (as such
term is defined in the Plan), the effect of the Change in Control on the Options
shall be determined by the applicable provisions of the Plan (including, without
limitation, Article 11 of the Plan), (as if the Options had been granted under
the Plan), provided that (i) to the extent the Options are assumed or
substituted by the successor company in connection with the Change in Control
(or the Options are continued by Company if it is the ultimate parent entity
after the Change in Control), the Options will vest and become fully exercisable
in accordance with clause (i) of Section 11.2(a) of the Plan (as if the Options
had been granted under the Plan), if within twenty-four (24) months following
the date of the Change in Control Optionee’s employment is terminated by Company
or a Subsidiary (or the successor company or a subsidiary or parent thereof)
without Cause or by Optionee for Good Reason, and any vested Options (either
vested prior to the Change in Control or accelerated by reason of this Section
5(c)) may be exercised for a period of twenty-four (24) months after the date of
such termination of employment (but in no event later than the Option Expiration
Date); and (ii) any portion of the Options which vests and becomes exercisable
pursuant to Section 11.2(b) of the Plan (as if the Options had been granted
under the Plan), as a result of such Change in Control will (1) vest and become
exercisable on the day prior to the date of the Change in Control if Optionee is
then employed by Company or a Subsidiary and (2) terminate on the date of the
Change in Control.  Notwithstanding the foregoing, if on the date of the Change
in Control the Fair Market Value (as such term is defined in the Plan) of one
(1) Share is less than the Exercise Price per Share, then the Options shall
terminate as of the date of the Change in Control except as otherwise determined
by the Committee.
 
(d)           Extension of Exercise Period.  Notwithstanding any provisions of
this Section 5 to the contrary, if exercise of the Options following termination
of employment or service during the time period set forth in the applicable
paragraph or sale during such period of the Shares acquired on exercise would
violate any of the provisions of the federal securities laws (or any Company
policy related thereto), the time period to exercise the Options shall be
extended until the later of (i) forty-five (45) days after the date that the
exercise of the Options or sale of the Shares acquired on exercise would not be
a violation of the federal securities laws (or a related Company policy), or
(ii) the end of the applicable time period based on the applicable reason for
the termination of employment as set forth in this Section 5; provided, however,
that in no event shall the exercisability of the Options be extended beyond the
Option Expiration Date.


   
 



 
-3-

--------------------------------------------------------------------------------

 
 
(e)           Adjustments.  The number of Options may be subject to adjustment
as provided in Section 12.2 of the Plan (as if the Options had been granted
under the Plan).
 
(f)           Forfeiture upon Engaging in Detrimental Activities.  If, at any
time within the twelve (12) months after (i) Optionee exercises any portion of
the Options; or (ii) the effective date of any termination of Optionee’s
employment by Company or by Optionee for any reason, Optionee engages in, or is
determined by the Committee in its sole discretion to have engaged in, any (i)
material breach of any non-competition, non-solicitation, non-disclosure or
settlement or release covenant or agreement with Company or any Subsidiary; (ii)
activities during the course of Optionee’s employment with Company or any
Subsidiary constituting fraud, embezzlement, theft or dishonesty; or (iii)
activity that is otherwise in conflict with, or adverse or detrimental to the
interests of Company or any Subsidiary, then (x) the Options shall terminate
effective as of the date on which Optionee engaged in or engages in that
activity or conduct, unless terminated sooner pursuant to the provisions of this
Agreement, and (y) the amount of any gain realized by Optionee from exercising
all or a portion of the Options at any time following the date that Optionee
engaged in any such activity or conduct, as determined as of the time of
exercise, shall be forfeited by Optionee and shall be paid by Optionee to
Company, and recoverable by Company, within sixty (60) days following such
termination date of the Options.  For purposes of the foregoing, the following
will be deemed to be activities in conflict with or adverse or detrimental to
the interests of Company or any Subsidiary:  (i) Optionee’s conviction of, or
pleading guilty or nolo contendre to any misdemeanor involving moral turpitude
or any elony, the underlying events of which related to Optionee’s employment
with Company; (ii) knowingly engaged or aided in any act or transaction by
Company or a Subsidiary that results in the imposition of criminal, civil or
administrative penalties against Company or any Subsidiary; or (iii) misconduct
during the course of Optionee’s employment by Company or any Subsidiary that
results in an accounting restatement by Company due to material noncompliance
with any financial reporting requirement under applicable securities laws,
whether such restatement occurs during or after Optionee’s employment by Company
or any Subsidiary.
 
(g)           Reservation of Committee Discretion to Accelerate Option Vesting
and Extend Option Exercise Window.  The Committee reserves the right, in its
sole and absolute discretion, to accelerate the vesting of the Options and to
extend the exercise window for Options that have vested (either in accordance
with the terms of this Agreement or by discretionary acceleration by the
Committee) under circumstances not otherwise covered by the foregoing provisions
of this Section 5; provided that in no event may the Committee extend the
exercise window for Options beyond the Option Expiration Date.  The Committee is
under no obligation to exercise any such discretion and may or may not exercise
such discretion on a case-by-case basis.
 
 
6.
Non-Registered Option and Shares.

 
(a)           Optionee hereby acknowledges that the Options and any Shares that
may be acquired upon exercise of the Options pursuant hereto are, as of the date
hereof, not registered:  (i) under the Securities Act of 1933, as amended
(“Securities Act”), on the ground that the issuance of the Options and the
underlying shares is exempt from registration under Section 4(2) of the
Securities Act as not involving any public offering or, with respect to Options,
because the grant of the Options alone may not constitute an offer or sale of a
security under the Securities Act until such time as the Options are exercised
or exercisable or (ii) under any applicable state securities law because the
grant of the Options does not involve any public offering or is otherwise exempt
under applicable state securities laws, and (iii) that Company’s reliance on the
Section 4(2) exemption of the Securities Act and under applicable state
securities laws is predicated in part on the representations hereby made to
Company by Optionee.  Optionee represents and warrants that Optionee is
acquiring the Options and will acquire the Shares for investment for Optionee’s
own account, with no present intention of reselling or otherwise distributing
the same.
 
(b)           If, at the time of issuance of Shares upon exercise of the
Options, no registration statement is in effect with respect to such Shares
under applicable provisions of the Securities Act and other applicable
securities laws, Optionee hereby agrees that Optionee will not sell, transfer,
offer, pledge or hypothecate all or any part of the Shares unless and until
Optionee shall first have given notice to Company describing such sale,
transfer, offer, pledge or hypothecation and there shall be available exemptions
from such registration requirements that exist.  Should there be any reasonable
uncertainty or good faith disagreement between Company and Optionee as to the
availability of such exemptions, then Optionee shall be required to deliver to
Company (1) an opinion of counsel (skilled in securities matters, selected by
Optionee and reasonably satisfactory to Company) in form and substance
satisfactory to Company to the effect that such offer, sale, transfer, pledge or
hypothecation is in compliance with an available exemption under the Securities
Act and other applicable securities laws, or (2) an interpretative letter from
the Securities and Exchange Commission to the effect that no enforcement action
will be recommended if the proposed offer, sale, transfer, pledge or
hypothecation is made without registration under the Securities Act.  Company
may at its election require that Optionee provide Company with written
reconfirmation of Optionee’s investment intent as set forth in Section 6(a) with
respect to the shares. The shares issued upon exercise of the Options shall bear
a legend reading substantially as follows:


 
 
 



 
-4-

--------------------------------------------------------------------------------

 
 
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE
BE ANY REASONABLE UNCERTAINTY OR GOOD FAITH DISAGREEMENT BETWEEN THE COMPANY AND
OPTIONEE AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN OPTIONEE SHALL BE
REQUIRED TO DELIVER TO THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS, SELECTED BY OPTIONEE AND REASONABLY SATISFACTORY TO THE COMPANY) IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.”
 
(c)           The exercise of the Option and the issuance of the Shares upon
such exercise shall be subject to compliance by Company and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange or securities trading market on which the
Shares may be listed for trading at the end of such exercise and issuance.
 
(d)           The inability of Company to obtain approval from any regulatory
body having authority deemed by Company to be necessary to the lawful issuance
and sale of any Shares pursuant to the Options shall relieve Company of any
liability with respect to the nonissuance or sale of the Shares as to which such
approval shall not have been obtained.  However, Company shall use its best
efforts to obtain all such applicable approvals.
 
 
7.
Miscellaneous.

 
(a)           No Rights of Stockholder.  Optionee shall not have any of the
rights of a stockholder with respect to the Shares subject to this Agreement
until such Shares have been issued upon the due exercise of the Options.


(b)           Nontransferability of Options.  The Options shall be
nontransferable or assignable except to the extent expressly provided in the
Plan (as if the Options had been granted under the Plan).  Notwithstanding the
foregoing, Optionee may by delivering written notice to Company in a form
provided by or otherwise satisfactory to Company, designate a third party who,
in the event of Optionee’s death, shall thereafter be entitled to exercise the
Options.  This Agreement is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.
 
(c)           Severability.  If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.
 
(d)           Governing Law, Jurisdiction and Venue.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
other than its conflict of laws principles.  The parties agree that in the event
that any suit or proceeding is brought in connection with this Agreement, such
suit or proceeding shall be brought in the state or federal courts located in
New Castle County, Delaware, and the parties shall submit to the exclusive
jurisdiction of such courts and waive any and all jurisdictional, venue and
inconvenient forum objections to such courts.
 
(e)           Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.


   
 



 
-5-

--------------------------------------------------------------------------------

 
 
(f)           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid.  Notice by mail shall
be deemed delivered on the date on which it is postmarked.
 
Notices to Company should be addressed to:
 
Autobytel Inc.
18872 MacArthur Blvd., Suite 200
Irvine, CA  92612-1400
Attention:  General Counsel
 
Notices to Optionee should be addressed to Optionee at Optionee’s address as it
appears on Company’s records.
 
Company or Optionee may by writing to the other party designate a different
address for notices.  If the receiving party consents in advance, notice may be
transmitted and received via telecopy or via such other electronic transmission
mechanism as may be available to the parties.  Such notices shall be deemed
delivered when received.


(g)           Agreement Not an Employment Contract.  This Agreement is not an
employment or service contract, and nothing in this Agreement or in the granting
of the Options shall be deemed to create in any way whatsoever any obligation on
Optionee’s part to continue as an employee of Company or any Subsidiary or on
the part of Company or any Subsidiary to continue Optionee’s employment or
service as an employee.
 
(h)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement but all of
which, taken together, shall constitute one and the same Agreement binding on
the parties hereto.  The signature of any party hereto to any counterpart hereof
shall be deemed a signature to, and may be appended to, any other counterpart
hereof.
 
(i)           Administration.  The Committee shall have the power to interpret
this Agreement and to adopt such rules for the administration, interpretation
and application of this Agreement as are consistent with this Agreement and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee (including determinations as to the
calculation, satisfaction or achievement of performance-based vesting
requirements, if any, to which the Options are subject) shall be final and
binding upon Optionee, Company and all other interested persons.  No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to this Agreement.
 
(j)           Optionee agrees that Company may impose, and Optionee agrees to be
bound by, Company policies and procedures with respect to the ownership, timing
and manner of resales of shares of Company’s securities, including without
limitation, (i) restrictions on insider trading; (ii) restrictions designed to
delay and/or coordinate the timing and manner of sales by officers, directors
and affiliates of Company following a public offering of Company's securities;
(iii) stock ownership or holding requirements applicable to officers and/or
directors of Company; and (iv) the required use of a specified brokerage firm
for such resales.
 
(k)           Entire Agreement; Modification.  This Agreement contains the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified except as provided herein or in a
written document signed by each of the parties hereto and may be rescinded only
by a written agreement signed by both parties.

 
Remainder of Page Intentionally Left Blank; Signature Page Follows


   
 



 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.
 

Grant Date:  June 18, 2015   Total Options Awarded:  40,000   Exercise Price Per
Share: $16.16  

 
 

“Company” Autobytel Inc., a Delaware corporation          By:  /s/ Glenn E.
Fuller    
Glenn E. Fuller, Executive Vice President, Chief Legal and
Administrative Officer and Secretary
      “Optionee”   /s/ H. Donald Perkins, Jr.   H. Donald Perkins, Jr.

 
-7-

--------------------------------------------------------------------------------